 
EXHIBIT 10.15


Long Term Supply Contract


Contract NO:
Signed at: Shanghai


Purchaser: Perfectenergy (Shanghai) Co., Ltd. (hereafter as “Party A”)
Address: No.479 Youdong Road, Shanghai 201100
Tel: 021-54880958   Fax:021-54888243
Bank Details: Bank of China Shanghai Minhang Sub-Branch
Account No: 044285-8250-13753708091001
Tax Registration No: 310112777606116


Supplier: Chengdu Jiayang Silicon Materials Technology Co., Ltd. (hereafter as
“Party B”)
Address: No 8,Wuke Dong Yi Road, Wuhou District, Chengdu 610045
Tel: 028-87421958




In accordance with the Economic Contract Law of People’s Republic of China, both
parties enter into the Supply Contract after friendly negotiation, as follows:




I. Both parties agree that Party B will supply the following product to Party A
from 2010 to 2012
1.           Name of the product: CZ PV cells


2.
Technical specification

 
i.
Type: P ,<100>+-3

 
ii.
Size; 125mmx 125mm +- 0.3mm

 
iii.
Dimension: >=165mm+-0.3mm

 
iv.
Etc.

 
v.
No leaks, wholes and other defects

3.
Quantity

 
1.
1 Million pieces will be supplied in year 2010

 
2.
1.2 Million pieces will be supplied in year 2011

 
3.
1.5 Million pieces will be supplied in year 2012



4.
Unit price: Based on the market price with monthly adjustment;



5.
Payment term

Party B will deliver the products in batches with advance notice to Party A.
Party A will make 50% payment to Party B within 5 days upon receiving the
advance notice. Party B will deliver the goods after receiving the 50% payment.
 
 
 
 

--------------------------------------------------------------------------------

 


II. Quality Requirement:
 
Party B guaranteed the goods supplied will meet all requirements on quality,
specification and technology as specified in this agreement.


III. Place of Delivery:
Party B is responsible to delivery the goods to Shanghai.


IV. Time of Delivery
On monthly basis


V. Packing requirement
Packing shall meet all requirements for road transportation rules in PRC


VI. Inspection and Invoicing
Party A shall inspect goods in accordance with the technical specifications set
forth in this contract within 5 days after receiving the goods and shall notify
Party B of the result of inspection and make the remaining 50% payment. VAT
invoices shall be issued by Party B to Party A if the quality inspection passed.
VII. Responsility
Each party shall carry out its own duty within the time limited set forth in the
contract. The party who breaches the contract shall compensate the non-breaching
party for any damage caused by the breach.
VIII. Dispute Resolution
Dispute shall firstly be resolved through consultation between both parties. If
no resolution can be reached through consultation, any party may bring the
dispute to litigation in a local tribunal. The judgment from the local tribunal
shall be final.


IX. This contract shall be executed into two duplicates. Each duplicate shall be
effective upon signature & company chop.


X. Validation period of the contract: From the signing date to December 31, 2012




Party A: Perfectenergy (Shanghai) Co., Ltd.
/s/Signature+Company Chop


Party B: Chengdu Jiayang Silicon Materials Technology Co., Ltd.
/s/Signature+Company Chop




Date: January 8, 2010
 
 

--------------------------------------------------------------------------------
